DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants’ arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment

Applicants’ claim amendments have altered the scope of the original disclosure such that a new search and/or consideration was required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 10, 12, 16, 17, 20, 27, 28, 29, 32, and 36-43 are rejected under 35 U.S.C. 103 as being
unpatentable over US Patent Publication 2014/0262440 A1 (“Kim”) in view US Patent Publication 2006/0289202 A1 (“Takeuchi”) in view of US Patent 9786593 B1 (“Lin”)
Re Claim 10:  Kim discloses a multi-layer package substrate 400 (FIG. 4, [0026-0027]), comprising: 
a first build-up layer 207 (=”plurality of build-up layers”) including a first dielectric layer 203 and at least a second build-up layer 207 (=”plurality of build-up layers”) including a second dielectric layer 203 on the first build-up layer, wherein the second build-up layer 207 includes a top metal surface 201 that is configured for attaching at least one integrated circuit (IC) die [0017-0019]; 
wherein the first build-up layer 207 includes a first via 205 [0019] extending through the first dielectric layer 203 and the second build-up layer 207 includes at least a second via 205 [0019] extending through the second dielectric layer 203 that is coupled to the first via 205 (FIG. 4, [0019]); 

[AltContent: textbox (2nd build-up layer)][AltContent: textbox (1st build-up layer)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    537
    425
    media_image1.png
    Greyscale


Kim is silent regarding the claimed limitations of a first microvia and a second microvia being a first tapered microvia and a second tapered microvia.

Takeuchi illustrates an embodiment of tapered microvias  wherein the “…reliability and strength of such stacked vias may be improved by forming increasingly larger diameter vias closer to the base layers as shown in FIG. 4” [0045].

    PNG
    media_image2.png
    318
    253
    media_image2.png
    Greyscale



Since Kim shows stacked metal vias, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Takeuchi in order to create an embodiment that includes a first tapered microvia and a second tapered microvia in Kim as exemplified in Takeuchi because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment that includes a first tapered microvia and a second tapered microvia and art recognized suitability for an intended purpose (e.g., improving electrical and mechanical characteristics) has been recognized to be motivation to combine MPEP § 2144.07.  


Kim as modified by Takeuchi is silent regarding the claimed limitation further comprising a barrier ring having a coefficient of thermal expansion (CTE) matching material relative to a metal of the second tapered microvia positioned along only a portion of a height of at least the second  tapered microvia along a  smallest diameter of the second  tapered microvia.  

Lin discloses an embodiment of a semiconductor device comprising a barrier ring 162 (=“ring structure”, col 5, lines 5-10) having a coefficient of thermal expansion (CTE) matching material (e.g., Cu, col 5, lines 12-14) relative to a metal (e.g., Cu ; col. 4, lines 15-20) of a microvia 140 (=”TSV”, col 4, lines 4-25) positioned along only a portion of a height of said microvia 140 along a diameter of said microvia 140 (FIGS. 2C and 2D).  


    PNG
    media_image3.png
    601
    412
    media_image3.png
    Greyscale


Since Kim as modified by Takeuchi  demonstrates embodiments of stacked metal vias whereas each via may be designed to have either a positive taper or a negative taper [0026] , it would have been within the scope of one of ordinary skill in the art (e.g., col 2, lines 63-67; col 3, lines 1-15).   

Re Claim 12:  Kim in view Takeuchi in view of Lin disclose claim 10 in the manner as described above.

Kim as modified by Takeuchi and Lin further disclose the claimed limitation wherein the CTE matching material and the second tapered microvia both comprise a same material (Cu/copper) whereas the motivation to modify Kim is because having CTE matching material composed of the same material reduces elastic deformation due to thermal mismatch [0038].     

Re Claim 16:  Kim in view of Takeuchiin view of Lin disclose claim 10 in the manner as described above.

Kim further discloses the claimed limitation further comprising a core 409 that the first and second build-up layers are on (see FIG. 4).  

Re Claim 17:  Kim discloses a packaged integrated circuit (IC) device ([0016-0018]), comprising:
            at least one IC die (die in Fig. 1 above package substrate 105; Fig. 4 showing alternative configuration for package substrate details), and
           a package substrate 400 (FIG. 4) comprising 
a first build-up layer 207 (=”plurality of build-up layers”) including a first dielectric layer 203 and at least a second build-up layer 207 (=”plurality of build-up layers”) including a second dielectric layer 203 on the first build-up layer, wherein the second build-up layer 207 includes a top metal surface 201 that is configured for attaching  the IC die [0017-0019]; 
wherein the first build-up layer 207 includes a first via 205 [0019] extending through the first dielectric layer 203 and the second build-up layer 207 includes at least a second via 205 [0019] extending through the second dielectric layer 203 that is coupled to the first via 205 (FIG. 4, [0019]); 

[AltContent: textbox (2nd build-up layer)][AltContent: textbox (1st build-up layer)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    537
    425
    media_image1.png
    Greyscale


Kim is silent regarding the claimed limitations of a first microvia and a second microvia being a first tapered microvia and a second tapered microvia.

4” [0045].

    PNG
    media_image2.png
    318
    253
    media_image2.png
    Greyscale



Since Kim shows stacked metal vias, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Takeuchi in order to create an embodiment that includes a first tapered microvia and a second tapered microvia in Kim as exemplified in Takeuchi because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment that includes a first tapered microvia and a second tapered microvia and art recognized suitability for an intended purpose (e.g., improving electrical and mechanical characteristics) has been recognized to be motivation to combine MPEP § 2144.07.  

Kim as modified by Takeuchi is silent regarding the claimed limitation further comprising a barrier ring having a coefficient of thermal expansion (CTE) matching material relative to a metal of the second 

Lin discloses an embodiment of a semiconductor device comprising a barrier ring 162 (=“ring structure”, col 5, lines 5-10) having a coefficient of thermal expansion (CTE) matching material (e.g., Cu, col 5, lines 12-14) relative to a metal (e.g., Cu ; col. 4, lines 15-20) of a microvia 140 (=”TSV”, col 4, lines 4-25) positioned along only a portion of a height of said microvia 140 along a diameter of said microvia 140 (FIGS. 2C and 2D).  


    PNG
    media_image3.png
    601
    412
    media_image3.png
    Greyscale


Since Kim as modified by Takeuchi  demonstrates embodiments of stacked metal vias whereas each via may be designed to have either a positive taper or a negative taper [0026] , it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Lin in order to include an embodiment further comprising a barrier ring having a coefficient of thermal expansion (CTE) matching material relative to a metal of the second(e.g., col 2, lines 63-67; col 3, lines 1-15).   

Re Claim 20:  Kim in view of Takeuchi in view of Lin disclose claim 17 in the manner as described above.

Kim as modified by Takeuchi and Lin further disclose the claimed limitation wherein the CTE matching material and the second tapered microvia both comprise a same material (Cu/copper) because having CTE matching material composed of the same material reduces elastic deformation due to thermal mismatch [0038].     

Re Claim 27:  Kim in view of Takeuchi in view of Lin disclose claim 17 in the manner as described above.

Kim discloses the claimed limitation further comprising a core 409 that the first and second build-up layers are on (see FIG. 4).  

Re Claim 28:  Kim in view of Takeuchi in view of Lin disclose claim 27 in the manner as described above.

Kim discloses the claimed limitation further comprising wherein the core 409 comprises organic material [0028-0029].  



Re Claim 29:  Kim discloses a packaged integrated circuit (IC) device ([0016-0018]), comprising:
            at least one IC die (die in Fig. 1 above package substrate 105; Fig. 4 showing alternative configuration for package substrate details), and
400 (FIG. 4) comprising 
a first build-up layer 207 (=”plurality of build-up layers”) including a first dielectric layer 203 and at least a second build-up layer 207 (=”plurality of build-up layers”) including a second dielectric layer 203 on the first build-up layer, wherein the second build-up layer 207 includes a top metal surface 201 that is configured for attaching  the IC die [0017-0019]; 
wherein the first build-up layer 207 includes a first via 205 [0019] extending through the first dielectric layer 203 and the second build-up layer 207 includes at least a second via 205 [0019] extending through the second dielectric layer 203 that is coupled to the first via 205 (FIG. 4, [0019]); 

[AltContent: textbox (2nd build-up layer)][AltContent: textbox (1st build-up layer)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    537
    425
    media_image1.png
    Greyscale


 first microvia and a second microvia being a first tapered microvia and a second tapered microvia.

Takeuchi illustrates an embodiment of tapered microvias  wherein the “…reliability and strength of such stacked vias may be improved by forming increasingly larger diameter vias closer to the base layers as shown in FIG. 4” [0045].

    PNG
    media_image2.png
    318
    253
    media_image2.png
    Greyscale



Since Kim shows stacked metal vias, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Takeuchi in order to create an embodiment that includes a first tapered microvia and a second tapered microvia in Kim in a manner as exemplified in Takeuchi because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment that includes a first tapered microvia and a second tapered microvia and art recognized suitability for an intended purpose (e.g., improving electrical and mechanical characteristics) has been recognized to be motivation to combine MPEP § 2144.07.  


    PNG
    media_image3.png
    601
    412
    media_image3.png
    Greyscale



Kim is silent regarding the claimed limitation further comprising a metal barrier ring positioned along and electrically connected to only a portion of a height of at least the second microvia including at least around a top portion of the second microvia.

Lin shows a metal barrier ring 162 (Cu) positioned along and electrically connected to (note, an electrical connection can occur though elements are not in direct physical contact, etc.) only a portion of a height of via (=”microvia”) including at least around a top portion of said via (FIG, 2C).


(e.g., col 2, lines 63-67; col 3, lines 1-15).

Re Claim 32:  Kim in view of Takeuchi in view of Lin disclose claim 29 in the manner as described above.

Kim as modified by Takeuchiand Lin further disclose the claimed limitation wherein the metal barrier ring and the second tapered microvia both comprise a same material (Cu/copper) because the same material reduces elastic deformation due to thermal mismatch [0038].     

Re Claim 36:  Kim in view of Takeuchi in view of Lin disclose claim 29 in the manner as described above.

Kim further discloses the claimed limitation further comprising a core 409 that the first and second build-up layers are on (see FIG. 4).  

Re Claim 37:  Kim in view of Takeuchi in view of Lin disclose claim 36 in the manner as described above.

Kim further discloses the claimed limitation further comprising wherein the core 409 comprises organic material [0028-0029].  

Re Claim 38:  Kim in view of Takeuchi in view of Lin disclose claim 10 in the manner as described above.

Kim is silent regarding the claimed limitation wherein the barrier ring does not extend outside the second build-up layer.  

Lin shows an embodiment wherein a barrier ring 162 does not extend outside a layer 112 (FIG. 2C).

    PNG
    media_image4.png
    253
    375
    media_image4.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Lin in order to create an embodiment in Kim wherein the barrier ring does not extend outside the second build-up layer as demonstrated by Lin wherein the motivation would be to improve the structural integrity of the microvias.

Re Claim 39:  Kim in view of Takeuchi in view of Lin disclose claim 10 in the manner as described above.

Kim is silent regarding the claimed limitation wherein further including another barrier ring within the first build-up layer that does not extend outside the first build-up layer.  

Lin shows an embodiment wherein a barrier ring 162 does not extend outside a layer 112 (FIG. 2C).



    PNG
    media_image4.png
    253
    375
    media_image4.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Lin in order to create an embodiment in Kim wherein further including another barrier ring within the first build-up layer that does not extend outside the first build-up layer as demonstrated by Lin wherein the motivation would be to improve the structural integrity of the microvias.

Re Claim 40:  Kim in view of Takeuchi in view of Lin disclose claim 17 in the manner as described above.

162 surrounds the via and does not include additional material like 160, see FIG. 2C above) .  


Re Claim 41:  Kim in view of Takeuchi in view of Lin disclose claim 17 in the manner as described above.

Since each via has its own barrier ring in the modified embodiment of Kim, Kim further discloses the claimed limitation wherein further including another barrier ring within the first build-up layer that does not extend outside the first build-up layer (Lin FIG. 2C).  




    PNG
    media_image4.png
    253
    375
    media_image4.png
    Greyscale



Re Claim 42:  Kim in view of Takeuchi in view of Lin disclose claim 29 in the manner as described above.

(e.g., FIG. 2C).  

Re Claim 43:   Kim in view of Takeuchiin view of Lin disclose claim 29 in the manner as described above.

Since each via has its own barrier ring in the modified embodiment of Kim, Kim further discloses the claimed limitation wherein including another barrier ring within the first build-up layer that does not extend outside the first build-up layer (FIG. 2C).


    PNG
    media_image4.png
    253
    375
    media_image4.png
    Greyscale


Claims 13,  25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takeuchiin view of Lin as applied to claims 10, 17 and 29 above respectively and further in view of US Patent  8440916 (“Li”).

Re Claim 13: Kim in view of Takeuchi in view of Lin disclose claim 10 in the manner as described above.



 Li discloses a substrate core embodiment wherein dielectric layers 28/10/26 are comprised of organic dielectric polymer (e.g., BT, FIG. 9f, col 18-24).


    PNG
    media_image5.png
    252
    430
    media_image5.png
    Greyscale


Since Kim discloses non-limiting dielectric build-up layers, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material composition Kim’s dielectric in order to create an embodiment wherein the first dielectric layer TI-79639-2-Application No. 16/205,436Preliminary Amendment dated September 30, 2019and the second dielectric layer both comprise an organic dielectric polymer as in Li because one of ordinary skill in the art would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the first dielectric layer TI-79639-2-Application No. 16/205,436Preliminary Amendment dated September 30, 2019and the second dielectric layer both comprise an organic dielectric polymer in Kim as demonstrated in Li and art recognized suitability for an intended purpose has been recognized to be motivation to combine MPEP § 2144.07.     

Re Claim 25: Kim in view of Takeuchi in view of Lin disclose claim 17 in the manner as described above.



Li discloses a substrate core embodiment wherein dielectric layers 28/10/26 are comprised of organic dielectric polymer (e.g., BT, FIG. 9f, col 18-24).


    PNG
    media_image5.png
    252
    430
    media_image5.png
    Greyscale


Since Kim discloses non-limiting dielectric build-up layers, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material composition Kim’s dielectric in order to create an embodiment wherein the first dielectric layer TI-79639-2-Application No. 16/205,436Preliminary Amendment dated September 30, 2019and the second dielectric layer both comprise an organic dielectric polymer as in Li because one of ordinary skill in the art would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the first dielectric layer TI-79639-2-Application No. 16/205,436Preliminary Amendment dated September 30, 2019and the second dielectric layer both comprise an organic dielectric polymer in Kim as demonstrated in Li and art recognized suitability for an intended purpose has been recognized to be motivation to combine MPEP § 2144.07.     

Re Claim 34: Kim in view of Takeuchi in view of Lin disclose claim 29 in the manner as described above.



Li discloses a substrate core embodiment wherein dielectric layers 28/10/26 are comprised of organic dielectric polymer (e.g., BT, FIG. 9f, col 18-24).


    PNG
    media_image5.png
    252
    430
    media_image5.png
    Greyscale

Since Kim discloses non-limiting dielectric build-up layers, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material composition Kim’s dielectric in order to create an embodiment wherein the first dielectric layer TI-79639-2-Application No. 16/205,436Preliminary Amendment dated September 30, 2019and the second dielectric layer both comprise an organic dielectric polymer as in Li because one of ordinary skill in the art would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the first dielectric layer TI-79639-2-Application No. 16/205,436Preliminary Amendment dated September 30, 2019and the second dielectric layer both comprise an organic dielectric polymer in Kim as demonstrated in Li and art recognized suitability for an intended purpose has been recognized to be motivation to combine MPEP § 2144.07.     

Claims 15, 19,  24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takeuchi in view of Lin as applied to claims 10, 17 and 29 above respectively and further in view of US Patent Publication 2018/0294213 A1 (“Aoki”).

Re Claim 15:  Kim in view of Takeuchi in view of Lin disclose claim 10 in the manner as described above.

Kim as modified by Takeuchi,and Lin is silent regarding the claimed limitation wherein the barrier ring is 2 µm to 8 µm thick and has an outer diameter that is at least 10% greater than an outer diameter of the second tapered microvia.  

Aoki discloses an embodiment which suggests the claimed arrangement whereas a stress buffer layer 222 (=”barrier ring”) is 1-5 µm thick (which lies inside the claimed range of 2µm to 8 µm) and has an outer diameter that is greater than an outer diameter of a via 230/230A (FIG. 5D).  Aoki illustrates how a portion of the stress buffer layer 222 is deposited a distance away from the opening 210C (“As shown in FIG. 5C, the fabrication process may further include a step of disposing a stress buffer layer 222 that has an opening 222A aligned to the via hole 210C on the top surface 210A”, [0083]).   Clearly the diameter of the opening 222A “…is at least 10% greater…” than the diameter of the via hole 210C (FIG. 5C).

    PNG
    media_image6.png
    255
    504
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    244
    535
    media_image7.png
    Greyscale


 It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Aoki in order to create an embodiment wherein the barrier ring is 2 µm to 8 µm thick and has an outer diameter that is at least 10% greater than an outer diameter of the second tapered microvia in Kim as illustrated in Aoki because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the barrier ring is 2 µm to 8 µm thick and has an outer diameter that is at least 10% greater than an outer diameter of the second tapered microvia in Kim and art recognized suitability for an intended purpose (e.g., reducing stress generated around the end of the via due to  the CTE mismatch) has been recognized to be motivation to combine MPEP § 2144.07.  

Re Claim 19:  Kim in view of Takeuchi in view of Lin disclose claim 17 in the manner as described above.

Kim as modified by Takeuchi,and Lin is silent regarding the claimed limitation wherein the barrier ring is 2 µm to 8 µm thick and has an outer diameter that is at least 10% greater than an outer diameter of the second tapered microvia.  

 222 (=”barrier ring”) is 1-5 µm thick (which lies inside the claimed range of 2µm to 8 µm) and has an outer diameter that is greater than an outer diameter of a via 230/230A (FIG. 5D).  Aoki illustrates how a portion of the stress buffer layer 222 is deposited a distance away from the opening 210C (“As shown in FIG. 5C, the fabrication process may further include a step of disposing a stress buffer layer 222 that has an opening 222A aligned to the via hole 210C on the top surface 210A”, [0083]).   Clearly the diameter of the opening 222A “…is at least 10% greater…” than the diameter of the via hole 210C (FIG. 5C).

    PNG
    media_image6.png
    255
    504
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    244
    535
    media_image7.png
    Greyscale


 It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Aoki in order to create an embodiment (e.g., reducing stress generated around the end of the via due to  the CTE mismatch) has been recognized to be motivation to combine MPEP § 2144.07.  

Re Claim 24:  Kim in view of Takeuchi in view of Lin in view of Aoki disclose claim 19 in the manner as described above.
                
Kim as modified by Takeuchi and Lin further disclose the claimed limitation wherein the CTE matching material and the second tapered microvia both comprise a same material (Cu/copper) because having CTE matching material composed of the same material reduces elastic deformation due to thermal mismatch [0038].     

Re Claim 31:  Kim in view of Takeuchi in view of Lin disclose claim 29 in the manner as described above.

Kim is silent regarding the claimed limitation wherein the metal barrier ring is 2 µm to 8 µm thick and has an outer diameter that is at least 10% greater than an outer diameter of the second microvia.  

Aoki discloses an embodiment which suggests the claimed arrangement whereas a stress buffer layer 222 (=”metal barrier ring”) is 1-5 µm thick (which lies inside the claimed range of 2µm to 8 µm) and has an outer diameter that is greater than an outer diameter of a via 230/230A (FIG. 5D).  Aoki illustrates how a portion of the stress buffer layer 222 is deposited a distance away from the opening 210C (“As shown in FIG. 5C, the fabrication process may further include a step of disposing a stress buffer layer 222 that has an opening 222A aligned to the via hole 210C on the top surface 210A”, [0083]).   Clearly the diameter of the opening 222A “…is at least 10% greater…” than the diameter of the via hole 210C (FIG. 5C).



    PNG
    media_image6.png
    255
    504
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    244
    535
    media_image7.png
    Greyscale


 It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Aoki in order to create an embodiment wherein the metal barrier ring is 2 µm to 8 µm thick and has an outer diameter that is at least 10% greater than an outer diameter of the second microvia in Kim as illustrated in Aoki because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the metal barrier ring is 2 µm to 8 µm thick and has an (e.g., reducing stress generated around the end of the via due to  the CTE mismatch) has been recognized to be motivation to combine MPEP § 2144.07.  

Claims 11, 18, 23, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takeuchiin view of Lin as applied to claims 10, 17 and 29 above and further in view of US Patent 7777136 (“Eggitto”).

Re Claim 11:  Kim in view of Takeuchi  in view of Lin disclose claim 10 in the manner as described above.

Kim as modified by Takeuchi,  and Lin is silent regarding the claimed limitation wherein the CTE matching material has a CTE that is within 5 ppm/°C of a CTE of the metal of the second tapered microvia.  

Eggitto discloses the above claimed limitation through the following embodiment:

“The present invention provides an electronic package which includes a multi-layered interconnect structure (e.g., a substrate comprising organic dielectric material, such as an organic chip carrier) and a semiconductor chip, the multi-layered interconnect structure being relatively compliant and having a coefficient of thermal expansion (CTE) of about 10 to about 12 ppm/ºC. which will not cause failure of interconnections between the semiconductor chip and a printed circuit board to which the package can be assembled” (col 4, lines 20-30).


Additionally, since the copper has a CTE of 17 ppm/ºC, Eggitto also suggests the claimed range of within 5 ppm/°C.


 

 


    PNG
    media_image8.png
    494
    579
    media_image8.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Eggito in order to create an embodiment wherein the CTE matching material has a CTE that is within 5 ppm/°C of a CTE of the metal of the second tapered microvia in Kim as taught in Eggito wherein the motivation for the modification is to improve reliability and physical connectivity by avoiding large CTE mismatches.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).     
In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Re Claim 18:  Kim in view of Takeuchi in view of Lin disclose claim 17 in the manner as described above.

Kim as modified by Takeuchi,  and Lin is silent regarding the claimed limitation wherein the CTE matching material has a CTE that is within 5 ppm/°C of a CTE of the metal of the second tapered microvia.  

Eggitto discloses the above claimed limitation through the following embodiment:

“The present invention provides an electronic package which includes a multi-layered interconnect structure (e.g., a substrate comprising organic dielectric material, such as an organic chip carrier) and a semiconductor chip, the multi-layered interconnect structure being relatively compliant and having a coefficient of thermal expansion (CTE) of about 10 to about 12 ppm/ºC. which will not cause failure of interconnections between the semiconductor chip and a printed circuit board to which the package can be assembled” (col 4, lines 20-30).


Additionally, since the copper microvias have a CTE of 17 ppm/ºC, Eggitto also discloses the claimed range of within 5 ppm/°C.



    PNG
    media_image8.png
    494
    579
    media_image8.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Eggito in order to create an embodiment wherein the CTE matching material has a CTE that is within 5 ppm/°C of a CTE of the metal of the second tapered microvia in Kim as taught in Eggito wherein the motivation for the modification is to improve reliability and physical connectivity by avoiding large CTE mismatches.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)                 
In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Re Claim 23:  Kim in view of Takeuchi in view of Lin in view of Eggitto disclose claim 18 in the manner as described above.

Kim as modified by Takeuchi, and Lin further disclose the claimed limitation wherein the CTE matching material and the second tapered microvia both comprise a same material (Cu/copper) because having CTE matching material composed of the same material reduces elastic deformation due to thermal mismatch [0038].     

Re Claim 30:  Kim in view of Takeuchi  in view of Lin disclose claim 29 in the manner as described above.

Kim as modified by Takeuchi  and Lin is silent regarding the claimed limitation wherein a coefficient of thermal expansion (CTE) of the metal barrier ring has a CTE that is within 5 ppm/°C of a CTE of the metal of the second microvia.  

Eggitto discloses the above claimed limitation through the following embodiment:

“The present invention provides an electronic package which includes a multi-layered interconnect structure (e.g., a substrate comprising organic dielectric material, such as an organic chip carrier) and a semiconductor chip, the multi-layered interconnect structure being relatively compliant and having a coefficient of thermal expansion (CTE) of about 10 to about 12 ppm/ºC. which will not cause failure of interconnections between the semiconductor chip and a printed circuit board to which the package can be assembled” (col 4, lines 20-30).


Additionally, since copper has a CTE of 17 ppm/ºC, Eggitto also suggests the claimed range of within 5 ppm/°C.



    PNG
    media_image8.png
    494
    579
    media_image8.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Eggito in order to create an embodiment wherein a coefficient of thermal expansion (CTE) of the metal barrier ring has a CTE that is within 5 ppm/°C of a CTE of the metal of the second microvia in Kim as taught in Eggito wherein the motivation for the modification is to improve reliability and physical connectivity by avoiding large CTE mismatches.  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)   
                Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Re Claim 33:  Kim in view of Takeuchi  in view of Lin in view of Eggitto disclose claim 30 in the manner as described above.

Kim as modified by Takeuchi, and Lin further disclose the claimed limitation wherein the metal barrier ring and the second microvia both comprise a same material (Cu/copper) because the same material reduces elastic deformation due to thermal mismatch [0038].     

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takeuchi  in view of Lin in view of Aoki as applied to claim 19 above and further in view of Eggitto.

Re Claim 21:  Kim in view of Takeuchi  in view of Lin in view of Aoki disclose claim 19 in the manner as described above.



Eggitto discloses the above claimed limitation through the following embodiment:

“The present invention provides an electronic package which includes a multi-layered interconnect structure (e.g., a substrate comprising organic dielectric material, such as an organic chip carrier) and a semiconductor chip, the multi-layered interconnect structure being relatively compliant and having a coefficient of thermal expansion (CTE) of about 10 to about 12 ppm/ºC. which will not cause failure of interconnections between the semiconductor chip and a printed circuit board to which the package can be assembled” (col 4, lines 20-30).


Additionally, since the copper has a CTE of 17 ppm/ºC, Eggitto also suggests the claimed range of within 5 ppm/°C.
 


    PNG
    media_image8.png
    494
    579
    media_image8.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Eggito in order to create an embodiment wherein the CTE matching material has a CTE that is within 5 ppm/°C of a CTE of the metal of the second tapered microvia in Kim as taught in Eggito wherein the motivation for the modification is to improve reliability and physical connectivity by avoiding large CTE mismatches.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)   
                Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takeuchi in view of Lin in view of Eggitto as applied to claim 18 above and further in view of Aoki .

Re Claim 22:  Kim in view of Takeuchi  in view of Lin in view of Eggitto disclose claim 18 in the manner as described above.



Aoki discloses an embodiment which suggests the claimed arrangement whereas a stress buffer layer 222 (=”barrier ring”) is 1-5 µm thick (which lies inside the claimed range of 2µm to 8 µm) and has an outer diameter that is greater than an outer diameter of a via 230/230A (FIG. 5D).  Aoki illustrates how a portion of the stress buffer layer 222 is deposited a distance away from the opening 210C (“As shown in FIG. 5C, the fabrication process may further include a step of disposing a stress buffer layer 222 that has an opening 222A aligned to the via hole 210C on the top surface 210A”, [0083]).   Clearly the diameter of the opening 222A “…is at least 10% greater…” than the diameter of the via hole 210C (FIG. 5C).

    PNG
    media_image6.png
    255
    504
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    244
    535
    media_image7.png
    Greyscale


 It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Aoki in order to create an embodiment wherein the barrier ring is 2 µm to 8 µm thick and has an outer diameter that is at least 10% greater than an outer diameter of the second tapered  microvia in Kim as illustrated in Aoki because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the barrier ring is 2 µm to 8 µm thick and has an outer diameter that is at least 10% greater than an outer diameter of the second tapered microvia in Kim and art recognized suitability for an intended purpose (e.g., reducing stress generated around the end of the via due to  the CTE mismatch) has been recognized to be motivation to combine MPEP § 2144.07.  

Claims 14, 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takeuchiin view of Lin as applied to claims 10, 17 and 29 above respectively and further in view of US Patent 9281269 (“Williamson”).

Re Claim 14:  Kim in view of Takeuchi  in view of Lin disclose claim 10 in the manner as described above.



Williamson illustrates an arrangement that at least suggests the claimed limitation wherein a portion of a conductive layer 222 (=”barrier ring”) is positioned within 10 millimeters (the edge of element 50 appears to overhang element 222) under at least one outer edge of an IC die 50 (FIG. 3).


    PNG
    media_image9.png
    384
    508
    media_image9.png
    Greyscale



It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Williamson in order to create an embodiment wherein the barrier ring is positioned within 10 millimeters under at least one outer edge of the IC die in Kim as suggested by Williamson because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the barrier ring is positioned within 10 millimeters under at least one outer edge (e.g. reducing CTE mismatch) has been recognized to be motivation to combine MPEP § 2144.07.  

                Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
                
                Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433 MPEP 2112.01.

Re Claim 26:  Kim in view of Takeuchi in view of Lin disclose claim 17 in the manner as described above.



Williamson illustrates an arrangement that at least suggests the claimed limitation wherein a portion of a conductive layer 222 (=”barrier ring”) is positioned within 10 millimeters (the edge of element 50 appears to overhang element 222) under at least one outer edge of an IC die 50 (FIG. 3).


    PNG
    media_image9.png
    384
    508
    media_image9.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Williamson in order to create an embodiment wherein the barrier ring is positioned within 10 millimeters under at least one outer edge of the IC die in Kim as suggested by Williamson because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the barrier ring is positioned within 10 millimeters under at least one outer edge of the IC die in Kim and art recognized suitability for an intended purpose (e.g. reducing CTE mismatch) has been recognized to be motivation to combine MPEP § 2144.07.  

                Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
                
                Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433 MPEP 2112.01.

Re Claim 35:  Kim in view of Takeuchi  in view of Lin disclose claim 29 in the manner as described above.

Kim as modified by Takeuchi,  and Lin is silent regarding the claimed limitation wherein the metal barrier ring is positioned within 10 millimeters under at least one outer edge of the IC die.  

222 (=”metal barrier ring”) is positioned within 10 millimeters (the edge of element 50 appears to overhang a portion of element 222) under at least one outer edge of an IC die 50 (FIG. 3).


    PNG
    media_image9.png
    384
    508
    media_image9.png
    Greyscale



It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Williamson in order to create an embodiment wherein the metal barrier ring is positioned within 10 millimeters under at least one outer edge of the IC die in Kim as suggested by Williamson because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the metal barrier ring is positioned within 10 millimeters under at least one outer edge of the IC die in Kim and art recognized suitability for an intended purpose (e.g. reducing CTE mismatch) has been recognized to be motivation to combine MPEP § 2144.07.  

                Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
                
                Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
5/31/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819